Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7 October 2021, with respect to the rejections of 9 June 2021 have been fully considered and are persuasive.  The outstanding rejections have been withdrawn. 
Applicant’s arguments with respect to claims 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321000 to Rosenbluth et al., hereinafter Rosenbluth, in view of US 2007/0293911 to Crowe et al., hereinafter Crowe.

Rosenbluth does not disclose the first pulse group including at least a first pulse with a first amplitude, and a pulse output after the first pulse with an amplitude larger than the first amplitude, the second pulse group including a plurality of pulses with a second amplitude, and ASLAN LAW, P.C.Application No.: 16/632,346Docket No.: 5006-0002PUS1 Page 4 of 13 the third pulse group including at least a third pulse with a third amplitude and a subsequent pulse output after the third pulse with an amplitude smaller than the third amplitude.
However, Crowe teaches the first pulse group including at least a first pulse with a first amplitude, and a pulse output after the first pulse with an amplitude larger than the first amplitude, the second pulse group including a plurality of pulses with a second amplitude, and ASLAN LAW, P.C.Application No.: 16/632,346Docket No.: 5006-0002PUS1 Page 4 of 13 the third pulse group including at least a third pulse with a third amplitude and a subsequent pulse output after the third pulse with an amplitude smaller than the third amplitude (see annotated Figure 1 below).

    PNG
    media_image1.png
    263
    619
    media_image1.png
    Greyscale

Fig 1: Annotated Pulse Groups of Crowe
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the current stimulation device of Rosenbluth with the specific three pulse groups, as taught by Crowe, for purpose of burning a substantial amount of calories without discomfort to the subject (para 0012).
Regarding claim 5, Rosenbluth further teaches wherein the main body has a ring-shaped portion (Fig 14H-L: wristband; para 0166: wristband wraps in a circular shape around the wrist), the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist), and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities (para 0137, 0166).
Regarding claim 6, Rosenbluth further teaches wherein the main body has a ring-shaped portion (Fig 14H-L: wristband; para 0166: wristband wraps in a circular shape around the wrist).
Regarding claim 7, Rosenbluth further teaches wherein the main body has a ring-shaped portion (Fig 14H-L: wristband; para 0166: wristband wraps in a circular shape around the wrist), and the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (para 0137, 0166).
Regarding claim 8, Rosenbluth further teaches wherein the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0137, 0166).
Regarding claim 9, Rosenbluth further teaches wherein the main body has a ring-shaped portion (Fig 14H-L: wristband; para 0166: wristband wraps in a circular shape around the wrist), the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (Fig 14H-L; para 0137, 0166), and the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist).
Regarding claim 10, Rosenbluth further teaches wherein the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0137, 0166), and the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist).
Regarding claim 11, Rosenbluth further teaches wherein the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist), and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities (para 0137, 0166).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792